DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310 and 340 shown in FIG. 3; S615 shown in FIG. 6A; S663 shown in FIG. 6B; and 713 shown in FIG. 7B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8, and 12-18,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, and 12-18 recite the limitation "an information collection method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “information collection methods” recited in claims 8, and 12-18 are meant to be new limitations in addition to the previously recited “information collection methods” or are they modifying the previously recited “information collection methods”. The Examiner would appreciate clarification. For the purpose of examination the Examiner shall interpret the recited limitations “an information collection method” as new limitations that are added to the previously recited “an information collection method.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-19, 21 and 23 are directed to an abstract 
Claims 1, 3-19, 21, and 23 recite:
1. A plant management system comprising: 
an acquirer that acquires at least a position in which an abnormality suspicious event suspected to be abnormal by an operator on a work site has occurred;
a sensor specifier that specifies a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred; and
a setter that sets an information collection method in accordance with the specified sensor.

3. The plant management system according to claim 1, wherein the sensor specifier specifies a sensor located within a predetermined distance from the position in which the abnormality suspicious event has occurred.

4. The plant management system according to claim 1, wherein the sensor specifier specifies a sensor located at a position associated with the position in which the abnormality suspicious event has occurred, in correspondence with a type of the abnormality suspicious event.

 further specifies the sensor based on the at least one of the type and the occurrence time of the abnormality suspicious event.

6. The plant management system according to claim 5, further comprising an accumulator that accumulates the position in which the abnormality suspicious event has occurred and the at least one of the type and the occurrence time of the abnormality suspicious event in association with each other.

7. The plant management system according to claim 1, wherein the information collection method is a method for discriminating information collection by the specified sensor from information collection by other sensors.

8. The plant management system according to claim 7, wherein the setter sets an information collection method of discriminating data input from the specified sensor from data input from other sensors.

9. The plant management system according to claim 8, wherein the setter limits the data input to the specified sensor.

 changes an interval of the data input from the specified sensor.

11. The plant management system according to claim 8, wherein the setter changes feature conversion of the data input from the specified sensor.

12. The plant management system according to claim 7, wherein the setter sets an information collection method of discriminating analysis of data from the specified sensor from analysis of data from other sensors.

13. The plant management system according to claim 12, wherein the setter sets an information collection method of changing a threshold for abnormality detection by the specified sensor.

14. The plant management system according to claim 12, wherein the setter sets an information collection method of changing an analysis interval to analyze the data of the specified sensor.

15. The plant management system according to claim 7, wherein the setter sets an information collection method of discriminating display of the specified sensor from display of other sensors.

 sets an information collection method of adding information of the abnormality suspicious event to the specified sensor during ranking display of abnormality suspicious sensors.

17. The plant management system according to claim 15, wherein the setter sets an information collection method of changing an order of the specified sensor in the ranking display of the abnormality suspicious sensors.

18. The plant management system according to claim 7, wherein the setter sets an information collection method of instructing the operator on work site to observe the abnormality suspicious event, in association with the position of the specified sensor.

19. The plant management system according to claim 1, wherein the acquirer acquires information representing disappearance of the abnormality suspicious event from the operator on work site, and the setter ends the information collection method set in accordance with the specified sensor.

21. A plant management apparatus comprising: 
an acquirer that acquires at least a position in which an abnormality suspicious event suspected to be abnormal has occurred from a terminal carried by an operator on work site;
 that specifies a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred; and
an instructor that instructs to set an information collection method in accordance with the specified sensor.

23. A non-transitory computer-readable storage medium storing a plant management program for causing a computer to execute a method, comprising: 
acquiring at least a position in which an abnormality suspicious event suspected to be abnormal has occurred from a terminal carried by an operator on work site;
specifying a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred; and
instructing to set an information collection method in accordance with the specified sensor.

The claims limitations that are directed to an abstract idea have highlighted in bold above.
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions. In particular, referring to the MPEP
2106.04, the claim limitations are analogous to:
a sensor specifier that specifies a sensor is a process or machine that encompasses the “Mental Processes” of observation, evaluation, and judgment. 
a setter that sets an information collection method is a process or machine that encompasses both “Mental Processes” and “Certain Methods of Organizing Human Activity.” For example, the context of this limitation covers a user judging what type of sensors they need to look at based on what type of abnormality they observe. An example of “managing personal behavior or relationships or interactions” covered by this limitation is an operator informing their manager of an abnormality. This is similar to “An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356.”
Addressing abstract ideas highlighted in dependent claims. These limitations are recited at such a high level of generality that but for the recitation of a generic computer component the claims cover performance of the limitations in the human mind. These limitations are similar to “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. 

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea recited in the preceding claims. In particular, the claims 1, 3-19, 21, and 23 recite the additional elements of:
“an acquirer”, “a sensor specifier”, “a setter”, “an accumulator,” and “an instructor” these are generic computer components performing the generic computer functions of receiving, storing, and comparing data such that they amount to no more than mere instructions to apply the exception using a generic computer component. 
The claim limitations also contain examples of mere data gathering. Such as: “acquires at least a position;” “type of the abnormality;” and “occurrence time.” These elements are recited at such a high-level of generality that they amount to no more than adding insignificant extra-solution activity to the judicial exception.
The claim limitations also contain example of insignificant application, such as “discriminating display”. This limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception.


Examples of “mere data gathering” such as, “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.”
Example of insignificant application such as: “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018).”

As such, claims 1, 3-19, 21, and 23 are directed to a process or machine that is recited at such a high-level of generality that they amount to mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The claim(s) 1, 3-6, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (W.O. Publication No. 2014/162811). Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

Regarding claim 1, Kitagawa teaches:
A plant management system (See Description Line 10: Plant equipment management system) comprising: 
(See Description Line 143-152, and Line 264-270. Abnormality statistical database manages … an abnormality target. The abnormal target is information for identifying the device 2 in which the abnormal state has occurred. Abnormality identification unit 61 … identifies the device in which the detected abnormality occurs.); and 
a setter that sets an information collection method in accordance with the specified sensor (See Description Line 276-285. Coping method derivation unit 63 acquires a coping method. Report output unit … creates a diagnostic report.).
Kitagawa is silent as to the language of:
a sensor specifier that specifies a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred.
Nevertheless Kitagawa teaches:
a sensor specifier that specifies a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred (See Description Line 198-201, Line 234-238, Line 271-275, and Line 283-285. installation position are managed … in instrumentation configuration database. Equipment information management device 7 analyzes how the device information is connected and grasps the positional relationship of each device. Abnormality analysis unit 62 … analyzes the range of influence and the degree of influence of the detected abnormality. Analyzes which equipment in the plant the abnormality detected this time affects. A diagnostic report including the detected abnormality and its contents, information on related equipment and devices).


Regarding claim 3, Kitagawa is silent as to the language of:
The plant management system according to claim 1, 
wherein the sensor specifier specifies a sensor located within a predetermined distance from the position in which the abnormality suspicious event has occurred. 
Nevertheless Kitagawa teaches:
wherein the sensor specifier specifies a sensor located within a predetermined distance from the position in which the abnormality suspicious event has occurred (See Description Line 192-201, Line 234-235, and Line 271-275. Instrumentation configuration database … manages data related to the instrumentation configuration of the plant. The equipment information management device 7 analyzes how the device information is connected and grasps the positional relationship of each device. The abnormality analysis unit 62 … analyzes the range of influence and the degree of influence of the detected abnormality.).
(See Description Line 272-275). In determining which equipment is effected the “abnormality analysis unit” references the “equipment information database” which stores the positional relationship of each device. Kitagawa is inherently disclosing referencing sensors that have a predetermined positional relationship when determining the “range of influence” of an abnormality.

Regarding claim 4, Kitagawa teaches:
The plant management system according to claim 1, 
wherein the sensor specifier specifies a sensor located at a position associated with the position in which the abnormality suspicious event has occurred, in correspondence with a type of the abnormality suspicious event (See Description: Line 143-152; and Claim 2: Line 29-44 . Type of abnormal state. When the existence is detected, the abnormality type information of the statistical data corresponding to the predetermined change is output to the abnormality indemnification unit.).

Regarding claim 5, Kitagawa teaches:
The plant management system according to claim 1, 
wherein the acquirer further acquires at least one of the type of the abnormality suspicious event and an occurrence time of the abnormality suspicious event, and the sensor specifier further specifies the sensor based on the at least one of the type and the occurrence time of the abnormality suspicious event (See Description: Line 143-152, Line 271-273; and Claim 2: Line 29-44. The abnormality statistical database T2 manages statistical data including … a classification number, a date and time. When the existence is detected, the abnormality type information of the statistical data corresponding to the predetermined change is output to the abnormality indemnification unit.).

Regarding claim 6, Kitagawa teaches:
The plant management system according to claim 5, 
further comprising an accumulator that accumulates the position in which the abnormality suspicious event has occurred and the at least one of the type and the occurrence time of the abnormality suspicious event in association with each other (See Description: Line 143-152. Abnormality statistical database T2 manages statistical data including … a classification number, an abnormality target, an abnormality content, a data and time.).

Regarding claim 21, Kitagawa teaches:
A plant management apparatus (See Description Line 10: Plant equipment management system) comprising: 
(See Description Line 143-152, and Line 264-270. Abnormality statistical database manages … an abnormality target. The abnormal target is information for identifying the device 2 in which the abnormal state has occurred. Abnormality identification unit 61 … identifies the device in which the detected abnormality occurs.); and 
an instructor that instructs to set an information collection method in accordance with the specified sensor (See Description Line 276-285. Coping method derivation unit 63 acquires a coping method. Report output unit … creates a diagnostic report.).
Kitagawa is silent as to the language of:
a sensor specifier that specifies a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred.
Nevertheless Kitagawa teaches:
a sensor specifier that specifies a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred (See Description Line 198-201, Line 234-238, Line 271-275. installation position are managed … in instrumentation configuration database. Equipment information management device 7 analyzes how the device information is connected and grasps the positional relationship of each device. Abnormality analysis unit 62 … analyzes the range of influence and the degree of influence of the detected abnormality. Analyzes which equipment in the plant the abnormality detected this time affects.).


Regarding claim 23, Kitagawa teaches:
A non-transitory computer-readable storage medium storing a plant management program (See Description Line 10: Plant equipment management system) for causing a computer to execute a method, comprising: 
acquiring at least a position in which an abnormality suspicious event suspected to be abnormal has occurred from a terminal carried by an operator on work site (See Description Line 143-152, and Line 264-270. Abnormality statistical database manages … an abnormality target. The abnormal target is information for identifying the device 2 in which the abnormal state has occurred. Abnormality identification unit 61 … identifies the device in which the detected abnormality occurs.); and 
(See Description Line 276-285. Coping method derivation unit 63 acquires a coping method. Report output unit … creates a diagnostic report.).
Kitagawa is silent as to the language of:
specifying a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred. 
Nevertheless Kitagawa teaches:
specifying a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred (See Description Line 198-201, Line 234-238, Line 271-275. installation position are managed … in instrumentation configuration database. Equipment information management device 7 analyzes how the device information is connected and grasps the positional relationship of each device. Abnormality analysis unit 62 … analyzes the range of influence and the degree of influence of the detected abnormality. Analyzes which equipment in the plant the abnormality detected this time affects.).
Although Kitagawa does not explicitly teach a sensor specifier that specifies a sensor associated with the abnormality suspicious event based on the at least a position in which the abnormality suspicious event has occurred. It would have been obvious to one of ordinary skill in the art at the time of filing to associate the detected abnormality with the installation position of the sensors based on the positional relationship of each device saved in the equipment information management device. Furthermore, Kitagawa teaches the “the diagnostic report contains information on related equipment and devices.” In creating the 

9.	Claims 7-9, 12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (W.O. Publication No. 2014/162811) as applied to claim 1 above, and further in view of Mederer et al. (U.S. Patent 5,864,782).

Regarding claim 7, Kitagawa is silent as to the language of:
The plant management system according to claim 1, 
wherein the information collection method is a method for discriminating information collection by the specified sensor from information collection by other sensors.
Nevertheless Mederer teaches:
wherein the information collection method is a method for discriminating information collection by the specified sensor from information collection by other sensors (See Col. 1, ln. 52-59 ;Col. 2, ln. 22-30; and Col. 3, ln. 17-30. Display unit for displaying the plant parts … being spaced apart by a distance representing a degree of their contextual similarity. The contextual similarity or the proximity in terms of content of two parts of the plant. Relationships or interactions can be detected between those parts of the plant which report disturbances.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa wherein the information collection method is a method for discriminating information collection by the specified sensor from information collection by other sensors such as that of Mederer. Mederer teaches, “with increasing automation and complexity of such (See Col. 1, ln. 34-38). One of ordinary skill would have been motivated to modify Kitagawa, because using the known technique of discriminating information collection would have enabled an operator to identify important information more easily, as recognized by Mederer.

Regarding claim 8, Kitagawa is silent as to the language of:
The plant management system according to claim 7, 
wherein the setter sets an information collection method of discriminating data input from the specified sensor from data input from other sensors.
Nevertheless Mederer teaches:
wherein the setter sets an information collection method of discriminating data input from the specified sensor from data input from other sensors (See Col. 1, ln. 60-66; Col. 3, ln. 12-123; and Col. 4, ln. 42-46. Large quantities of process data can be filtered, compressed and/or structured. Measurement data … filtered. Parts of the plant can be represented … in state “disturbance”/”no disturbance”. Measured values … are fed in the form of process data.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa wherein the setter sets an information collection method of discriminating data input from the specified sensor from data input from other sensors such as that of Mederer. Mederer teaches, “with increasing automation and complexity of such an industrial plant, the number of measurement data that are recorded also increases, and therefore the (See Col. 1, ln. 34-38). One of ordinary skill would have been motivated to modify Kitagawa, because discriminating data input would have enabled an operator to identify important information more easily, as recognized by Mederer.

Regarding claim 9, Kitagawa is silent as to the language of:
The plant management system according to claim 8, 
wherein the setter limits the data input to the specified sensor.
Nevertheless Mederer teaches:
wherein the setter limits the data input to the specified sensor (See Col. 3, ln. 17-23. there is provided a filter module with which it is determined which of the parts of the plant are represented, on the basis of a prescribable criterion.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa wherein the setter limits the data input to the specified sensor such as that of Mederer. Mederer teaches, “with increasing automation and complexity of such an industrial plant, the number of measurement data that are recorded also increases, and therefore the probability that information important to the respective operating state of the plant is not identified as such in good time” (See Col. 1, ln. 34-38). One of ordinary skill would have been motivated to modify Kitagawa, because limiting data input would have enabled an operator to identify important information more easily, as recognized by Mederer.

Regarding claim 12, Kitagawa teaches:

wherein the setter sets an information collection method of discriminating analysis of data from the specified sensor from analysis of data from other sensors (See Description: Line 64-67 and Line 283-285. Unnecessary analysis is suppressed. Diagnostic report.).

Regarding claim 14, Kitagawa teaches:
The plant management system according to claim 12, 
wherein the setter sets an information collection method of changing an analysis interval to analyze the data of the specified sensor (See Description: Line 299-305. The execution frequency of the abnormality identification process and the analysis process can be reduced.).

Regarding claim 15, Kitagawa teaches: 
The plant management system according to claim 7, 
wherein the setter sets an information collection method of discriminating display of the specified sensor from display of other sensors (See Description: Line 286-291. The report output unit 64 notifies the administrator by outputting the diagnostic report from the user interface unit 65.).

Regarding claim 18, Kitagawa teaches:
The plant management system according to claim 7, 
(See Description: Line 19-21, Line 99-104, Line 276-285. Patrol inspections by workers. Results of periodic inspections. Coping methods. Countermeasures.).

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (W.O. Publication No. 2014/162811) in view of Mederer et al. (U.S. Patent 5,864,782) as applied to claim 8 above, and further in view of Kim (U.S. Publication No. 2014/0258474).

Regarding claim 10, Kitagawa and Mederer are silent as to the language of:
The plant management system according to claim 8, 
wherein the setter changes an interval of the data input from the specified sensor.
Nevertheless Kim teaches:
wherein the setter changes an interval of the data input from the specified sensor (See para[0018]: increasing the data collection interval of the control M2M device when the sensing data variation of the reference M2M device is greater than the predetermined threshold value).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa and Mederer wherein the setter changes an interval of the data input from the specified sensor such as that of Kim. Kim teaches, “especially, when it is difficult to physically access to a M2M device or when it is impossible to replace a battery of a M2M device, it is necessary to efficiently control the data collection time of the M2M device” (See para[0058]). One of ordinary skill would have been motivated to modify Kitagawa, because changing the interval of data input would allow the sensor to continue operating longer, as recognized by Kim.

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (W.O. Publication No. 2014/162811) in view of Mederer et al. (U.S. Patent 5,864,782) as applied to claim 8 above, and further in view of Yoshie et al. (U.S. Publication No. 2006/0116836).

Regarding claim 11, Kitagawa and Mederer are silent as to the language of:
The plant management system according to claim 8, 
wherein the setter changes feature conversion of the data input from the specified sensor.
Nevertheless Yoshie teaches:
wherein the setter changes feature conversion of the data input from the specified sensor (See para[0045]. Fast Fourier transform.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa and Mederer wherein the setter changes feature conversion of the data input from the specified sensor such as that of Yoshie. One of ordinary skill would have been motivated to modify Kitagawa and Mederer, because the use of feature conversions in diagnosing abnormalities was known in the art, and the combination of elements would have yielded predictable results to one of ordinary skill in the art at the time of filing.


12.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (W.O. Publication No. 2014/162811) in view of Mederer et al. (U.S. Patent 5,864,782) as applied to claim 12 above, and further in view of Peterson et al. (U.S. Publication No. 2016/0019777).

Regarding claim 13, Kitagawa and Mederer are silent as to the language of:
The plant management system according to claim 12, 
wherein the setter sets an information collection method of changing a threshold for abnormality detection by the specified sensor.
Nevertheless Peterson teaches:
wherein the setter sets an information collection method of changing a threshold for abnormality detection by the specified sensor (See para[0155]: if elevated CO levels are detected, then the smoke alarm threshold is lowered to Smoke_T_Low).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa  wherein the setter sets an information collection method of changing a threshold for abnormality detection by the specified sensor such as that of Peterson. Peterson teaches, “users may be subjected to certain conditions that may indeed be potentially hazardous or that may indeed be of genuine concern without the benefit of an associated alarm or warning, for the reason that while there may have been certain elevated levels of one or more hazard conditions, the binary thresholds for triggering the alarm may not have been met” (See para[0002]). One of ordinary skill would have been motivated to modify Kitagawa and .

13.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (W.O. Publication No. 2014/162811) in view of Mederer et al. (U.S. Patent 5,864,782) as applied to claim 15 above, and further in view of Hsiung et al. (U.S. Publication No. 2012/0041574).

Regarding claim 16, Kitagawa and Mederer are silent as to the language of:
The plant management system according to claim 15, 
wherein the setter sets an information collection method of adding information of the abnormality suspicious event to the specified sensor during ranking display of abnormality suspicious sensors.
Nevertheless Hsiung teaches:
wherein the setter sets an information collection method of adding information of the abnormality suspicious event to the specified sensor during ranking display of abnormality suspicious sensors (See para[0419]-para[0422] and para[0388]-para[0389]. For each alarm, the alarm date, time, severity, and "Alarm Description" should be displayed. Sensor that generated the alarm should also be logged. List of available components (sensors). Custom System view. Display the sensors organized around their physical hierarchy.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa and Mederer wherein the setter sets an information collection method of (See para[0005]). One of ordinary skill would have been motivated to modify Kitagawa and Mederer, because adding the custom system view from Hsiung would have helped a human operator monitor abnormalities, as recognized by Hsiung.

Regarding claim 17, Kitagawa and Mederer are silent as to the language of:
The plant management system according to claim 15, 
wherein the setter sets an information collection method of changing an order of the specified sensor in the ranking display of the abnormality suspicious sensors.
Nevertheless Hsiung teaches:
wherein the setter sets an information collection method of changing an order of the specified sensor in the ranking display of the abnormality suspicious sensors (See para[0419]. Chronological order. Alarms should be further sorted by severity.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa and Mederer wherein the setter sets an information collection method of changing an order of the specified sensor in the ranking display of the abnormality suspicious sensors such as that of Hsiung. Hsiung teaches, “human monitoring of multiple parameters is often required, which is only as good as the human operator” (See para[0005]). One of ordinary skill would have been motivated to modify Kitagawa and Mederer, because changing the order .

14.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (W.O. Publication No. 2014/162811) as applied to claim 1 above, and further in view of Hsiung et al. (U.S. Publication No. 2012/0041574).

Regarding claim 19, Kitagawa is silent as to the language of:
The plant management system according to claim 1, 
wherein the acquirer acquires information representing disappearance of the abnormality suspicious event from the operator on work site, and the setter ends the information collection method set in accordance with the specified sensor.
Nevertheless Hsiung teaches:
wherein the acquirer acquires information representing disappearance of the abnormality suspicious event from the operator on work site, and the setter ends the information collection method set in accordance with the specified sensor (See para[0421]. Monitors shall have the ability to "clear" alarms from the alarm monitor display. Clearing an alarm in the alarm monitor should also clear the alarm in the model view.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kitagawa wherein the acquirer acquires information representing disappearance of the abnormality suspicious event from the operator on work site, and the setter ends the information collection method set in accordance with the specified sensor such as that of .
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christensen et al. (U.S. 2016/0216706) teaches using a piping and instrumentation diagram to find the relevant sensors, when diagnosing an abnormality.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        1/12/2021

/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863